Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 9, 2021 has been entered.
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-11) and Species F of Figures 6A to 7B in the reply filed on July 6, 2020 was acknowledged.  
Claims 12-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 6, 2020.  Non-elected claims 12-22 have been cancelled.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5, 6, and 23-24 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Nguyen (US 2016/0166382).  Nguyen anticipates the claim language where:
The sealing structure as claimed is the combination of the flaps (182) of Nguyen (see Figure 1a and paragraphs 51);
The anterior and posterior lateral contact surfaces as claimed are the front and back surfaces of Figure 1a as it is depicted in Figure 1a;
The upper anchoring structure as claimed is on or both of the beams (110) and (112);
The lower anchor structure as claimed is the combination of beams (126);
The anterior arm as claimed is the front beam (126) on the left side of the bottom point (see the annotated version of Figure 1b below)
The posterior arm as claimed is the beam (126) curving up to the right side of the bottom point as seen in the annotated Figure 1b;
The central anchor as claimed is the beam(s) (118, 120);
The anterior swing area as claimed is the area between beam (126) and flap (182), and
The posterior swing area as claimed is the area between the beam (126) and flap in the back side of the medical implant.

    PNG
    media_image1.png
    702
    576
    media_image1.png
    Greyscale
	


    PNG
    media_image2.png
    627
    556
    media_image2.png
    Greyscale

	
	Regarding claim 6, the fingers are the beams (114, 116) of Nguyen.
	Regarding claims 23 and 24, the Applicant is directed to see Figure 1a of Nguyen that shows what can be called a continuous loop structure or a structure that has loop segments that are spaced by the beams (126).
(s) 11 and 28 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Gross et al (US 2014/0324164; hereafter referred to as Gross). Gross anticipates the claim language where:
The medical implant as claimed is the implant (30) of Gross (see Figure 21C and paragraphs 268-274);
The anchoring frame as claimed is the frame of the valve (42,42j);
The upper anchor structure as claimed is the portion of the frame above the valve support (40) or the eyelets thereof;
The central anchor structure as claimed is the portion of the frame adjacent the valve support (40) and inflatable support-engaging element (426);
The connecting links are the struts of the frame;
The upper sealing element if the valve support (40);
The one or more upper outward-facing lateral contact surfaces as claimed are the one or more lateral surfaces of the valve support (40);
The first upper opening is the top of the hole running through the valve support (40) as best seen in Figure 21A;
The first lower opening is the bottom of the hole running through the valve support (40);
The lower sealing element as claimed is the inflatable support-engaging element (426);
The one or more outward-facing lateral contact surfaces are the one or more lateral surfaces of element (426);
The second opening as claimed is the top of the hole running through element (426);
The second lower opening is the bottom of the hole running through element (426), and
As can be seen in Figures 21A-21C, the openings are positioned as claimed and the lower end of the upper sealing element overlaps the upper end of the lower sealing element.
                      
    PNG
    media_image3.png
    873
    644
    media_image3.png
    Greyscale

.
Allowable Subject Matter
Claims 1-3, 7-10, and 25-26 are allowed over the prior art of record.
Claims 27 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed March 9, 2021 have been fully considered but they are not persuasive.
The Applicant traverses the rejection relying on Nguyen by arguing that Nguyen does not disclose anterior and posterior arms as recited in claim 5.  In response, the Examiner has modified the rejection to point out where there is support for these claimed structures; see annotated Figure 1b on page 5 of this Office action.  For this reason, the argument is considered unpersuasive.
Additionally, it is argued that Nguyen does not provide a swing area as now claimed.  In response, the Examiner has modified the rejection to point out where the swing area is present.  For this reason, the rejection has been maintained.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Buchbinder et al (US 2012/0059458; see Figures 4C and 5D), Sugimoto et al (US 2014/0012368; see Figure 2 and paragraphs 159 and 163) and Granada et al (US 2015/0025623; see Figures 2B to 4B) all embodiments that are quite similar to the claimed invention. 
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Prebilic whose telephone number is 571-272-4758.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards (SPE), at (408) 918-7557 or Jennifer Dieterle (SPE), at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL B PREBILIC/           Primary Examiner, Art Unit 3774